Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered June 22, 1990, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Any error in the admission of the out-of-court statement by the defendant’s girlfriend to the effect that she admired the victim’s earrings and that she was going to get a pair, which was introduced to show a possible motive of the defendant in robbing the victim, was harmless in light of the overwhelming independent evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 241-242).
We disagree with the defendant’s contention that the trial court failed to exercise its discretion as required under People v Sandoval (34 NY2d 371), or that the court’s ruling warrants reversal (cf., People v Williams, 56 NY2d 236; see, People v Pavao, 59 NY2d 282; People v Scott, 161 AD2d 738; People v Kuethman, 156 AD2d 472; People v Fana, 142 AD2d 684).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Lawrence, Eiber and Santucci, JJ., concur.